Exhibit 10.10


Onvia, Inc.
2009 Management Incentive Plan
 
 
Participants
Senior VP Products, Technology & Information
Chief Financial Officer
Chief Solutions Officer
General Counsel
Senior VP Sales  (also participates in Sales Incentive Plan)
Executive VP Corporate Sales (also participates in Sales Incentive Plan)
 
 
Objectives
· Achieve corporate performance that most reflect stockholder interests
· Drive and reward unified performance across executive team
· Focus on building trend for long-term, profitable growth
 
 
Key Achievement Measures
 
Achievement of Board defined goals around Bookings from subscription sales, Net
Income, and Cash Flow
 
 
 
 
Overachievement
An additional pool of 5% of Bookings above target will be accrued and
distributed to one or more participants based on recommendation of CEO and
approved by the Compensation Committee within its sole discretion.
 
 
 
Bonus Target
· Sr. VP Products, Technology & Information            33% of Base Salary
· Chief Financial Officer                                              33% of
Base Salary
· Chief Solutions Officer                                             33% of
Base Salary
· General Counsel                                                        11% of
Base Salary
· Sr. VP
Sales                                                               $25,000
· Exec. VP Bus. Dev.                                                   $25,000
 
 
Terms of Funding and Payment
· Bonus pool is funded upon achievement of all three achievement measures
· For Sr. VP Products, Technology & Information, 100% of the Bonus Target will
be paid upon achievement of all three achievement measures described above
· For all participants other than the Sr. VP Products, Technology & Information,
50% of the Bonus Target will be paid upon achievement of all three achievement
measures described above and the remaining 50% will be paid upon achievement of
individual performance goals
· Bonus pool to be funded and targets paid upon certification of measures
achieved by the Compensation Committee
 